Citation Nr: 1538175	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  11-27 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy due to herbicide exposure or as secondary to diabetes mellitus.

3.  Entitlement to service connection for gastroesophageal reflux disease as secondary to diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus.

5.  Entitlement to service connection for hypertension as secondary to diabetes mellitus.

6.  Entitlement to service connection for diabetic retinopathy as secondary to diabetes mellitus.
7.  Entitlement to service connection for bladder condition/urinary frequency as secondary to diabetes mellitus.

8.  Entitlement to service connection for a skin condition of the hands and feet as secondary to diabetes mellitus.

9.  Entitlement to service connection for diarrhea as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1977.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

On his September 2011 substantive appeal, the Veteran requested a videoconference hearing before the Board, and such was scheduled for October 2014.  The Veteran failed to report for this hearing and provided no explanation for his failure to report.  Accordingly, his hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issue of service connection for posttraumatic stress disorder has been raised by the record in a May 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2014).


REMAND

The Veteran has reported that he was in "Blue Water" and "Brown Water" during the Vietnam War while aboard the USS Barbour County, at which time he contends he was exposed to Agent Orange.  He also reported that the USS Barbour County was involved in "Operation Frequent Wind" evacuating Americans, other foreigners, and South Vietnamese from Saigon.  The Veteran's statements do not allege that he set foot in Vietnam.  

The Veteran asserts that the claimed diabetes mellitus is associated with herbicide exposure during his service in Vietnam.  The remaining issues on appeal are inextricably intertwined with the claim for service connection for diabetes mellitus.  The Board notes that veterans who have qualifying service are presumed to have such exposure, and, once such exposure is established, certain diseases (including diabetes mellitus) are presumptively service connected.  Under the governing regulations, qualifying service includes service in the waters offshore and other locations if the conditions of service involved duty or visitation in the Republic of Vietnam (e.g., its inland waterways).  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii).  Here, the Veteran has explicitly denied setting foot in Vietnam, but he has reported that his ship, the USS Barbour County, was in Vung Tau Harbor and other locations close to the coastline, and alleges possible exposure at such locations.

Until recently, VA had interpreted locations such as Vung Tau Harbor as offshore locations not qualifying as an "inland waterway," and therefore not warranting a presumption of herbicide exposure.  However, a recent ruling by the United States Court of Appeals for Veterans Claims (Court) found that such interpretation was inconsistent with the purpose of the regulation at large, and did not reflect VA's fair and considered judgment.  Namely, the Court found that, although the presumption of exposure is purportedly applied where there is evidence of herbicide spraying, the interpretation regarding service in areas such as Vung Tau Harbor was based primarily on geographical characteristics (i.e., depth and ease of entry) rather than any evidence of spraying.  Notably, in reviewing maps of each of the bodies of water, the Court stated that it could not discern any "rhyme or reason in VA's determination that Quy Nhon Bay and Ganh Rai Bay are brown water but Vung Tau Harbor- which appears to be inside Ganh Rai Bay - Da Nang Harbor, and Cam Ranh Bay are blue water."  It was further noted that there was no indication that VA made a fact-based assessment regarding the probability of exposure in areas such as Da Nang Harbor from aerial spraying, which the Board finds would similarly include areas like Vung Tau Harbor.  See Gray v. McDonald, No. 13-3339, 2015 WL 1843053 (Vet. App. Apr. 23, 2015).  As such, the Court vacated the Board decision, and remanded the matter for VA to reevaluate its definition of inland waterways and exercise fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure. 

In light of the above, and considering the Veteran in this case explicitly alleges service in Vung Tau Harbor, the Board finds that the matter requires additional development and readjudication with consideration of the ruling in Gray and any new policy guidance regarding the treatment of offshore locations such as Vung Tau Harbor in relation to the presumption of herbicide exposure.

Accordingly, the case is REMANDED for the following actions:

1.  Conduct any necessary additional development indicated by the ruling in Gray, particularly with respect to securing records which may bear upon whether the Veteran's ship, the USS Barbour County, was actually, or likely to have been, exposed to herbicide spraying (e.g., deck logs, unit histories, etc.).

2.  Then, the AOJ should readjudicate the Veteran's claims with special consideration given to his statements regarding service in Vung Tau Harbor and other locations close to the coastline of Vietnam, the results of any development sought above, and additional guidance issued regarding the treatment of Vung Tau Harbor in relation to the presumption of exposure to herbicides.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




